Exhibit 10.2

EXECUTION COPY

VOTING AGREEMENT AND IRREVOCABLE PROXY

THIS VOTING AGREEMENT AND IRREVOCABLE PROXY (this “Agreement”), dated as of
March 20, 2012, is entered into by and among Vantage Drilling Company, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Company”), F3 Capital, an exempted company incorporated
with limited liability under the laws of the Cayman Islands (“Shareholder”) and
Hsin-Chi Su, an individual whose residence is in Taiwan and who is the ultimate
owner of Shareholder (“Su”). The Company, Shareholder and Su are referred to
herein as the “Parties” and, individually, as a “Party.”

WHEREAS, in conjunction with that certain Purchase Agreement dated as of
March 20, 2012 (the “Purchase Agreement”), among the Company, Dragonquest
Holdings Company, an exempted company incorporated with limited liability under
the laws of the Cayman Islands and a wholly-owned subsidiary of the Company
(“DHC”), and Valencia Drilling Corporation, a corporation organized under the
laws of the Marshall Islands and an affiliated company of Shareholder and Su
(“Valencia”):

(A) the Company intends to propose an increase to the Company’s authorized share
capital by 100,000,000 ordinary shares at the 2012 Annual General Meeting of the
Company’s shareholders, or (if earlier) the next Extraordinary General Meeting
held in lieu of such Annual General Meeting elect (the “Proposal Meeting”) by
way of an ordinary resolution substantially in the form set forth in Exhibit B
attached hereto and in accordance with a proxy statement to be filed with the
Securities and Exchange Commission containing a proposal approving such
resolution, which proposal shall be in the form set forth in Exhibit C attached
hereto, with such changes as may be required by the Securities and Exchange
Commission or by law (the “Proposal”); and

(B) the Company intends to (1) elect the individuals set forth on Exhibit A
attached hereto to the Board of Directors of the Company (the “Initial Proposed
Directors”), and (2) nominate such additional individuals to the Board of
Directors of the Company as Shareholder and Su may elect in substitution of
certain of the Initial Proposed Directors at the 2012 Annual General Meeting of
the Company’s shareholders, or any Extraordinary General Meeting held for such
purposes within a period of 12 months after the date of the Purchase Agreement
(each a “Nomination Meeting”), provided that in respect of each person not
indicated with an asterisk (*) on Exhibit A such person shall cease to be an
“Initial Proposed Director” for the purposes of this Agreement if the Company
does not nominate such person to serve on the Company’s board of directors at a
Nomination Meeting;

WHEREAS, Shareholder and Su are willing to make certain covenants and agreements
with respect to 100,262,643 of the Company’s ordinary shares, or approximately
34.4% of the issued and outstanding ordinary shares, owned of record and
beneficially by Shareholder on the date hereof (the “Subject Shares”);

WHEREAS, as a material inducement to the willingness of Shareholder and Su to
enter into this Agreement, Shareholder and Su desire that the Company cause DHC
and the Company to execute and comply with the terms of the Purchase Agreement
and to incur the obligations set forth therein; and



--------------------------------------------------------------------------------

WHEREAS, as a material inducement to the willingness of DHC and the Company to
enter into the Purchase Agreement, the Company desires that Shareholder and Su
execute this Agreement to agree to vote the Subject Shares for election of the
Initial Proposed Directors (or in respect of any of the four Initial Proposed
Directors previously nominated by Shareholder and indicated with an asterisk (*)
on Exhibit A and subject to Section 2(b), the Proposed Nominee(s)) at each
Nomination Meeting and for the Proposal at the Proposal Meeting and to incur the
obligations set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreement
contained herein and in the Purchase Agreement, and in consideration of $10 and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company, Shareholder and Su agree as follows:

1. Representations and Warranties. Shareholder and Su represent and warrant to
the Company as follows:

(a) Shareholder is the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of the Subject Shares. The Subject Shares constitute the only ordinary
shares with respect to which such Shareholder is the record or beneficial owner
of ordinary shares of the Company that are or may be voted in favor of the
election of the Initial Proposed Directors (or in respect of any of the four
Initial Proposed Directors previously nominated by Shareholder and indicated
with an asterisk (*) on Exhibit A and subject to Section 2(b), the Proposed
Nominee(s)) at each Nomination Meeting and in favor of the Proposal at the
Proposal Meeting. Shareholder has the sole right to vote, and Su shall cause the
Shareholder to vote, the Subject Shares in favor of the election of the Initial
Proposed Directors (or in respect of any of the four Initial Proposed Directors
previously nominated by Shareholder and indicated with an asterisk (*) on
Exhibit A and subject to Section 2(b), the Proposed Nominee(s)) at each
Nomination Meeting and in favor of the Proposal at the Proposal Meeting, and
none of the Subject Shares is subject to any voting trust or other agreement,
arrangement or restriction with respect to the voting of the Subject Shares in
favor of the election of the Initial Proposed Directors (or in respect of any of
the four Initial Proposed Directors previously nominated by Shareholder and
indicated with an asterisk (*) on Exhibit A and subject to Section 2(b), the
Proposed Nominee(s)) at each Nomination Meeting and in favor of the Proposal at
the Proposal Meeting, except (i) as provided by this Agreement and (ii) those
arising under applicable securities laws.

(b) Shareholder has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder. Shareholder is duly
organized, validly existing and in good standing under the laws of the Cayman
Islands. The execution and delivery of this Agreement by Shareholder and the
performance by Shareholder of its obligations hereunder have been duly
authorized by all necessary action on the part of Shareholder. This Agreement
has been duly executed and delivered by, and constitutes a valid and binding
agreement of, Shareholder, enforceable against Shareholder in accordance with
its terms, except as enforcement may be limited by or subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors and of general principles of equity.

 

-2-



--------------------------------------------------------------------------------

(c) Neither the execution and delivery of this Agreement nor the performance by
Shareholder of its obligations hereunder will result in a violation of, or a
default under, or conflict with, (i) any provision of its certificate of
incorporation or memorandum and articles of association or (ii) any contract,
trust, commitment, agreement, understanding, arrangement or restriction of any
kind to which Shareholder is a party or bound or to which the Subject Shares are
subject. The execution, delivery and performance of this Agreement by
Shareholder will not violate, or require any consent, approval or notice under,
any provision of any judgment, order, decree, statute, law, rule or regulation
applicable to Shareholder or the Subject Shares, except for any reports under
Sections 13(d) and 16 of the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby.

(d) Other than as set forth on Schedule 1 attached hereto, no broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission based upon arrangements
made by or on behalf of Shareholder or Su in connection with its entering into
this Agreement for which the Company could become directly or indirectly Liable.

2. Voting Agreements. The Parties agree as follows:

(a) Shareholder shall vote (or cause to be voted), and Su shall cause the
Shareholder to vote, the Subject Shares (i) subject to Section 2(b), in favor of
the election of the Initial Proposed Directors at each Nomination Meeting or at
any adjournment thereof, and (ii) in favor of the Proposal at the Proposal
Meeting or at any adjournment thereof. Furthermore, with respect to the Subject
Shares of which Shareholder is the beneficial owner but not the record holder,
Shareholder agrees to take all actions necessary to cause the record holder to
vote all such shares in accordance with this Section 2.

(b) For purposes of Section 2(a)(i), Shareholder may nominate not more than four
individuals for consideration to serve on the Board of Directors of the Company
consisting of not more than nine individuals during the twelve month period
following the date of this Agreement in substitution of any of the four Initial
Proposed Directors previously nominated by Shareholder and indicated with an
asterisk (*) on Exhibit A (each such substitute nominee, a “Proposed Nominee”)
at a Nomination Meeting, so long as (a) Shareholder provides notice in writing
to the Company of any such Proposed Nominee(s) in respect of the 2012 Annual
General Meeting of the Company’s shareholders, or (if earlier) the next
Extraordinary General Meeting held in lieu of such Annual General Meeting,
March 30, 2012, and in respect of each other Nomination Meeting (if any), prior
to the filing by the Company of the proxy statement in respect of such other
Nomination Meeting, and (b) each Proposed Nominee is affirmatively determined by
the Nominating & Corporate Governance Committee of the Company to be qualified
to serve as a director. The Nominating & Corporate Governance Committee shall
make a good faith determination as to the final nominees for election to the
Board of Directors (composed of the Initial Proposed Directors (or where one or
more Proposed Nominees have been nominated by Shareholder and affirmatively
determined to be qualified to serve as a director by the Nominating & Corporate
Governance Committee in accordance with this Section 2(b), the Proposed
Nominee(s))) and include those nominees in the proxy statement and on the ballot
at any Nomination Meeting (the “Final Proposed Directors”). Shareholder agrees
to vote in favor of the Final Proposed Directors at any Nomination Meeting,
unless Shareholder can affirmatively demonstrate that the Nominating & Corporate
Governance Committee did not fulfill its obligations under this Section 2(b).

 

-3-



--------------------------------------------------------------------------------

(c) To the extent Shareholder fails to provide adequate notice to the Company of
any Proposed Nominees in accordance with Section 2(b) or nominates more than
four individuals for election to the Board of Directors of the Company,
Shareholder shall be deemed to have consented to the election of all of the
Initial Proposed Directors at such Nomination Meeting.

3. Grant of Irrevocable Proxy; Appointment of Proxy. In furtherance of the terms
hereof:

(a) During the term of this Agreement, Shareholder hereby irrevocably grants to,
and appoints, Paul A. Bragg and Douglas G. Smith, as proxies and
attorneys-in-fact (with full power of substitution), for and in the name, place
and stead of Shareholder, to vote all of the Subject Shares at each Nomination
Meeting or at any adjournment thereof in favor of the election of the Initial
Proposed Directors (or in respect of any of the four Initial Proposed Directors
previously nominated by Shareholder or Su and indicated with an asterisk (*) on
Exhibit A and subject to Section 2(b), the Proposed Nominee(s)) and, at the
Proposal Meeting or at any adjournment thereof, in favor of the Proposal. Such
proxies and attorneys-in-fact may evidence the taking of such action or the
voting of the Subject Shares by the execution of any document or instrument for
such purpose in the name of Shareholder. Each of the Shareholder, Su, and the
Company agree that no Nomination Meeting or Proposal Meeting shall be scheduled
to occur before the Closing (as such term is defined in the Purchase Agreement)
has occurred. The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.

(b) To the extent inconsistent with the other provisions of this Agreement,
Shareholder hereby revokes any and all prior proxies concerning the election of
the Initial Proposed Directors (or in respect of any of the four Initial
Proposed Directors previously nominated by Shareholder and indicated with an
asterisk (*) on Exhibit A and subject to Section 2(b), the Proposed Nominee(s))
and the Proposal with respect to the Subject Shares.

(c) Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 3 is given in connection with the transactions contemplated by this
Agreement and such irrevocable proxy is given to secure the performance of the
duties of Shareholder under this Agreement. Shareholder hereby affirms that this
irrevocable proxy is coupled with an interest sufficient in law to support an
irrevocable proxy prior to the Expiration Date (as defined in Section 6 hereof).
Shareholder hereby ratifies and confirms the vote in favor of the election of
the Initial Proposed Directors (or in respect of any of the four Initial
Proposed Directors previously nominated by Shareholder and indicated with an
asterisk (*) on Exhibit A and subject to Section 2(b), the Proposed Nominee(s))
at each Nomination Meeting and in favor of the Proposal at the Proposal Meeting
that the proxies and attorneys-in-fact appointed pursuant to this Section 3 may
lawfully do or cause to be done by virtue hereof. SUCH IRREVOCABLE PROXY IS
EXECUTED AND INTENDED TO BE IRREVOCABLE IN ACCORDANCE WITH THE PROVISIONS OF THE
COMPANIES LAW (2011 REVISION) AND THE POWERS OF ATTORNEY LAW (1996 REVISION).

 

-4-



--------------------------------------------------------------------------------

4. Other Agreements and Covenants.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and expiring on the one-year anniversary of the Purchase
Agreement, neither Shareholder nor Su shall (i) acquire any additional ordinary
shares of the Company (other than shares issued by the Company to Shareholder
and/or its Affiliates), to the extent that such acquisition would cause the
aggregate holding of ordinary shares in the Company owned by Shareholder and its
Affiliates to exceed 34.6% of the total number of issued and outstanding
ordinary shares of the Company or (ii) Transfer any of the Subject Shares to a
third party (the “Proposed Sale Shares”) unless, as a precondition to such
transfer, the Shareholder first notifies the Company in writing at least five
days prior to such sale taking effect and the third party agrees in writing to
be bound by all of the terms of this Agreement, unless the Company notifies
Shareholder in writing that the agreement of the third party to be bound by the
terms of this Agreement is not required.

(b) Except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, neither Shareholder nor Su will commit any act that
could restrict or affect Shareholder’s legal power, authority, and right to
vote, or direct the voting of, all of the Subject Shares by Shareholder or
otherwise prevent or disable Shareholder from performing any of its obligations
under this Agreement. Without limiting the generality of the foregoing, except
for this Agreement and as otherwise permitted by this Agreement, neither
Shareholder nor Su shall (i) enter into any voting agreement with any person or
entity with respect to any of the Subject Shares, (ii) grant any person or
entity any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Subject Shares, (iii) deposit any of the Subject Shares in a voting
trust, or (iv) otherwise enter into any agreement or arrangement with any person
or entity, in each case set forth in clauses (i) through (iv) herein as would
limit or adversely affect Shareholder’s legal power, authority or right to vote
the Subject Shares pursuant to Section 2 above.

(c) Shareholder acknowledges that its execution of this Agreement is a material
inducement of DHC and the Company to enter into the Purchase Agreement and pay
the consideration set forth therein and that DHC and the Company would not have
entered into the Purchase Agreement without Shareholder’s commitment to duly
perform its obligations under this Agreement. In that regard, if the Shareholder
violates any covenant of this Agreement or otherwise fails to vote the Subject
Shares in favor of the Proposal at the Proposal Meeting and in favor of the
election of the Final Proposed Directors at each Nomination Meeting in
accordance with this Agreement, the Company shall be entitled to provide written
notice to the Shareholder that all principal, interest, fees and any other
amounts due and payable by the Company to the Shareholder under the Loan Note
dated July 30, 2010 in the original principal amount of US$60,000,000 shall be
immediately cancelled and no longer due and payable (which amounts that were
previously due and payable being deemed to be liquidated damages and not a
penalty), and as of the date of such notice such amounts shall in fact be
cancelled and no longer due and payable by the Company to the Shareholder.

5. Further Assurances. Shareholder and Su shall, upon request of the Company,
execute and deliver any additional documents and take such further actions as
may reasonably be deemed by the Company to be necessary or desirable to carry
out the provisions hereof.

 

-5-



--------------------------------------------------------------------------------

6. Termination. This Agreement, and all rights and obligations of the parties
hereunder, shall terminate upon the earlier of (a) twelve months following the
date of the Purchase Agreement, (b) the date the Purchase Agreement is
terminated in accordance with its terms, (c) the date on which the Company
receives notice, in form and substance satisfactory to the Company evidencing
the disposition of the entirety of the Subject Shares in an underwritten public
offering with a sufficiently broad distribution to unaffiliated parties, or
(d) the date on which the Company files a voluntary petition in bankruptcy or is
adjudicated bankruptcy or insolvent, or files any petition or answer or consent
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under the Bankruptcy Code or any
similar law under all applicable jurisdictions or the date of occurrence of any
event or circumstance (or any series of events of circumstance) which will
result or is reasonably likely to result in the Company being adjudicated or
becoming bankruptcy or insolvent under the Bankruptcy Code or any similar law
under all applicable jurisdictions (each such termination date is referred to
here as the “Expiration Date”); provided, however, that the termination of this
Agreement shall not relieve any party hereto from liability for any willful and
knowing breach hereof prior to such termination.

7. Certain Definitions. For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:

“Affiliate” with respect to any specified person or entity, means a person or
entity that, directly or indirectly, through one or more intermediaries,
controls or is controlled by, or is under common control with, such specified
person or entity. As used herein, the term “control” means possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a person or entity, whether through the ownership of voting
equity interests, by contract, or otherwise.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. section 101 et seq.

“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring a derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security, or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such
security.

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation, or suffrage of a lien, security interest, or encumbrance in or
upon, or the gift, grant, or placement in trust, or the Constructive Sale or
other disposition of such security (including transfers by testamentary or
intestate succession, by domestic relations order or other court order, or
otherwise by operation of law) or any right, title, or interest therein
(including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale, or other disposition, and each agreement, arrangement, or
understanding, whether or not in writing, to effect any of the foregoing except
for any Transfer constituted by the grant, creation, or suffrage of a lien,
security interest or encumbrance in or upon the Subject Shares or any other
Transfer which would not limit or adversely affect Shareholder’s legal power,
authority or right

 

-6-



--------------------------------------------------------------------------------

to vote the Subject Shares in favor of the election of the Initial Proposed
Directors (or in respect of any of the four Initial Proposed Directors
previously nominated by Shareholder and indicated with an asterisk (*) on
Exhibit A and subject to Section 2(b), the Proposed Nominee(s)) and in favor of
the Proposal pursuant to Section 2 above.

8. Miscellaneous.

(a) All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally
or sent by overnight courier (providing proof of delivery) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

If to the Company:

Vantage Drilling Company

777 Post Oak Boulevard, Suite 800

Houston, Texas 77056

Facsimile: (281) 404-4749

Attention: Legal Department

With a copy to:

Fulbright & Jaworski L.L.P.

1301 McKinney, Suite 5100

Houston, Texas 77010

Facsimile: (713) 651-5246

Attention: Joshua P. Agrons

If to Shareholder or Su :

F3 Capital

c/o Campbell Corporate Services Limited

Scotia Centre

PO Box 268

Grand Cayman

KY1-1104

Cayman Islands

Facsimile: (345) 949-8613

With a copy to:

10F, No. 245, Sec. 1, Dunhua S. Rd., Daan Distr.,

Taipei City 106, Taiwan

Facsimile: +886 2 8771 1525

 

-7-



--------------------------------------------------------------------------------

(b) Each Party submits to the jurisdiction of any state or federal court sitting
in Harris County in the State of Texas in any dispute or action arising out of
or relating to this Agreement and agrees that all claims in respect of such
dispute or action may be heard and determined in any such court. Each Party also
agrees not to bring any dispute or action arising out of or relating to this
Agreement in any other court. Each Party agrees that a final judgment in any
dispute or action so brought will be conclusive and may be enforced by action on
the judgment or in any other manner provided at law (common, statutory or other)
or in equity. Each Party waives any defense of inconvenient forum to the
maintenance of any dispute or action so brought. Each Party further agrees that
that any bond, surety, or other security that might be required of any other
Party with respect thereto shall not exceed $25,000.00.

(c) The headings and section references contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(d) This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective as to
Shareholder and Su when one or more counterparts have been signed by each of the
Company, Shareholder and Su and delivered to the Company, Shareholder and Su.

(e) This Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof, and this Agreement is not intended to confer upon any
other person any rights or remedies hereunder.

(f) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Texas, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

(g) Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise, by any of the parties without the prior written consent of the other
Parties, except by laws of descent. Any assignment in violation of the foregoing
shall be void.

(h) Except as otherwise provided herein, any and all remedies herein conferred
upon a party shall be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by law or equity upon such party, and the exercise
by a party of any one remedy shall not preclude the exercise of any other
remedy. NEITHER PARTY SHALL BE LIABLE IN AN ACTION INITIATED BY ONE AGAINST THE
OTHER FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
RESULTING FROM OR ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT, HOWEVER
SAME MAY BE CAUSED.

(i) If any term, provision, covenant or restriction herein, or the application
thereof to any circumstance, shall, to any extent, be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions herein and the application
thereof to any other circumstances shall remain in full force and effect, shall
not in any way be affected, impaired or invalidated, and shall be enforced to
the fullest extent permitted by law.

 

-8-



--------------------------------------------------------------------------------

(j) No amendment, modification or waiver in respect of this Agreement shall be
effective against any Party unless it shall be in writing and signed by such
Party.

(k) Nothing in this Agreement shall impose any duties, obligations and
responsibilities whatsoever on Shareholder in relation to the management and
operation of the Company or any act or omission of the Board of Directors of the
Company and none shall be implied (whether in conjunction with the Company, the
Board of Directors of the Company or any member of the management team of the
Company or otherwise).

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Shareholder have caused this Agreement
to be duly executed and delivered as of the date first written above.

 

VANTAGE DRILLING COMPANY By:   /s/ Paul A. Bragg Name:   Paul A. Bragg Title:  
Chief Executive Officer F3 CAPITAL By:   /s/ Hsin Chi Su Name:   Hsin Chi Su
Title:   Director HSIN CHI SU

/s/ Hsin Chi Su



--------------------------------------------------------------------------------

EXHIBIT A

Initial Proposed Directors

Paul A. Bragg

Jorge E. Estrada

Marcelo D. Guiscardo

John C.G. O’Leary

Steinar Thomassen

Steven Bradshaw *

Robert F. Grantham *

Ong Tian Khiam *

Duke R. Ligon *

 

* Individuals for whom Shareholder may nominate a Proposed Nominee pursuant to
Section 2 of this Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

Shareholders Resolution

Proposal to approve an ordinary resolution to increase the Company’s ordinary
share capital.

IT IS RESOLVED, THAT the authorized share capital of the Company be increased
from (i) US$400,000 divided into 400,000,000 ordinary shares of US$0.001 par
value each and (ii) US$10,000 divided into 10,000,000 preferred shares of
US$0.001 par value each, by the creation of an additional 100,000,000 ordinary
shares of US$0.001 par value each, to (i) US$500,000 divided into 500,000,000
ordinary shares of US$0.001 par value each and (ii) US$10,000 divided into
10,000,000 preferred shares of US$0.001 par value each.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Proposal to Increase Authorized Shares

IT IS RESOLVED, THAT, the authorized share capital of the Company be increased
from (i) US$400,000 divided into 400,000,000 ordinary shares of US$0.001 par
value each and (ii) US$10,000 divided into 10,000,000 preferred shares of
US$0.001 par value each, by the creation of an additional 100,000,000 ordinary
shares of US$0.01 par value each, to (i) US$500,000 divided into 500,000,000
ordinary shares of US$0.01 par value each and (ii) US$10,000 divided into
10,000,000 preferred shares of US$0.001 par value each.



--------------------------------------------------------------------------------

SCHEDULE 1

Fees or Commissions

None